Exhibit 10.2

Waiver and Third Amendment to Investor Rights Agreement, dated as of
September 21, 2005 (this “Amendment”), among Memory Pharmaceuticals Corp. (the
“Company”) and the investors set forth on the signature page hereto (the
“Investors”)

The Company and the Investors entered into a Fourth Amended and Restated
Investor Rights Agreement dated as of September 11, 2003, as amended by an
Agreement dated as of December 18, 2003, among the Company, Dr. Eric Kandel and
the Investors, an Amendment dated as of March 15, 2004 among the Company and the
Investors and an Amendment dated as of April 1, 2004 (the “Investor Rights
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Investor Rights Agreement.

On April 4, 2004, the Company completed an Initial Public Offering and in
connection therewith each share of outstanding Preferred Stock was converted
into shares of Common Stock. The Company is considering entering into one or
more transactions in which it would offer and sell equity or equity-linked
securities by private placement in accordance with the exemption from the
registration requirements of the Securities Act of 1933, as amended (the
“Private Placement”). It is expected that following the closing of the Private
Placement, the Company will file a registration statement (the “Resale
Registration Statement”) with the Securities and Exchange Commission for the
resale from time to time of the securities issued in connection with the Private
Placement.

The Company and the Investors wish to amend the Investor Rights Agreement in
certain respects to (i) reflect the occurrence of the Initial Public Offering,
(ii) waive the application of certain rights of the Investors, and (iii) make
other conforming changes.

The Company and the Investors hereby agree as follows:

1. Amendments to Investor Rights Agreement.

(a) The definition of “Registrable Securities” included in Section 1.3 of the
Investor Rights Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the following:

“Registrable Securities” shall mean (i) shares of Common Stock issued pursuant
to the conversion of the Preferred Stock or issued or issuable pursuant to the
exercise of the Warrant; and (ii) any shares of Common Stock or other securities
issued or issuable with respect to such shares of Common Stock, the Preferred
Stock or the Warrant by reason of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, sale of assets or
similar event, excluding in any event securities that (a) have been registered
under the Securities Act pursuant to an effective registration statement filed
thereunder and disposed of in accordance with the registration statement
covering them or (b) may be publicly sold in any 90 day period pursuant to
Rule 144 or any successor exemption under the Securities Act. Wherever reference
is made in this Agreement to a request or consent of holders of a certain
percentage of Registrable Securities, the determination of such percentage shall
be calculated on the basis of shares of Common Stock issued or issuable upon
exercise of the Warrant even if such exercise has not been effected.

(b) Section 4.12 of the Investor Rights Agreement is hereby deleted in its
entirety.

(c) Section 8.3 of the Investor Rights Agreement is hereby amended by deleting
Section 8.3 in its entirety and replacing it with the following:

“8.3 Modifications and Amendments. This Agreement may not be amended or
modified, and no provision hereof may be waived, without the written consent of
the Company and the holders of at least a majority of the outstanding
Registrable Securities with respect to which the provisions of this Agreement
have not terminated pursuant to Section 8.13.”

(d) The Investor Rights Agreement is amended by adding a new Section 8.13 as
follows:

“8.13 Termination of Rights. Each Investor’s rights, and the rights of each
other holder of Registrable Securities, under this Agreement shall terminate
with respect to such Investor or holder of Registrable Securities upon the
earlier to occur of: (x) the date at which all Registrable Securities held by
such holder (and its affiliates, partners, former partners, members and former
members) may be publicly sold in any 90 day period pursuant to Rule 144 or any
successor exemption under the Securities Act and (y) September 11, 2008.”

2. Waiver of Registration Rights. The Investors hereby waive, on behalf of each
holder of Registrable Securities, all of such holders’ rights under Section 4.4
of the Investor Rights Agreement with respect to the Resale Registration
Statement and the inclusion of any or all of such holders’ Registrable
Securities in the Resale Registration Statement.

3. Agreement in Full Force and Effect. Except as specifically amended by this
Amendment, the Investor Rights Agreement remains in full force and effect.
Wherever the terms of this Amendment and the Investor Rights Agreement conflict,
this Amendment controls. All references in the Investor Rights Agreement to
“this Agreement” shall mean the Investor Rights Agreement, as amended hereby.

4. Effective Date. This Amendment shall become effective upon execution by the
Company and the holders of at least two-thirds of the outstanding Registrable
Securities (recognizing that such Registrable Securities constitute at least
two-thirds of the shares of Common Stock issued upon conversion of the Preferred
Stock outstanding immediately prior to the Initial Public Offering).

5. Counterparts. This Amendment may be delivered by facsimile and executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

1

In witness whereof, the undersigned have executed this Amendment to the Investor
Rights Agreement as of the date first above written.

     
Company:
  Memory Pharmaceuticals Corp.
By:/s/ James R. Sulat
 
   
 
  Name: James R. Sulat
Title: President and Chief Executive Officer
 
   

2

3

      Investors: Alta California Partners II L.P.     By: Alta California
Management Partners II,     LLC, Its General Partner     By: /s/ Alix Marduel  
  Name:     Alix Marduel     Title: Member     Alta Embarcadero Partners II LLC
    By: /s/ Hilary Strain     Name:     Hilary Strain     Title: Under Power of
Attorney

4

      Investors: Finsbury Worldwide Pharmaceutical trust     By: /s/ Samuel D.
Isaly     Name:     Samuel D. Isaly     Title:     Eaton Vance Worldwide Health
Sciences     Portfolio     By: /s/ Samuel D. Isaly     Name:     Samuel D. Isaly
    Title:

5

      Investors: GIMV     By: /s/ Dick Beevsaert     Name:     Dick Beevsaert  
  Title: Chief Legal Officer     By: /s/ Patrick Van Beneden     Name:    
Patrick Van Beneden     Title: Executive Vice-President

6

      Investors:   GLSLP Investment LTD     By: /s/ Christopher Cochrane    
Name: Christopher Cochrane     Title: Authorised Signatory for Trafalgar    
Representatives Ltd, Director of GLS     LP Investment 1 Limited     By: /s/
Pascal Mahieux     Name: Pascal Mahieux     Title: Authorised Signatory for
Trafalgar     Representatives Ltd, Director of GLS     LP Investment 1 Limited

7

      Investors: Healthcare Ventures V L.P.       By: /s/ Jeffrey Steinberg    
  Name:     Jeffrey Steinberg     Title: Administrative Partner of HealthCare  
  Partners V, L.P., The General Partner     of HealthCare Ventures V, L.P.

8

      Investors:   Hoffmann-La Roche Inc.     By: /s/ Frederick C. Kentz    
Name: Frederick C. Kentz     Title: Vice President

9

      Investors: MC Life Science Ventures, Inc.       By:     /s/ Tsunehiko
Yamagibara     Name: Tsunehiko Yamagibara     Title: President

10

      Investors: Medica II Investment (Israel) LP     By: /s/ Dr. E. Geller    
Name:     Dr. E. Geller     Title: General Partner     Medica II Investment
International, LP     By: /s/ Dr. E. Geller     Name: Dr. E. Geller     Title:
General Partner     Medica II Investments (P.F.) (Israel) L.P.     By: /s/ Dr.
E. Geller     Name: Dr. E. Geller     Title: General Partner

11

      Investors: Oxford Bioscience Partners II L.P.     By: OBP Management II
L.P.     By: /s/ Jonathan Fleming     Name:     Jonathan Fleming     Title:    
    Oxford Bioscience Partners (Bermuda) II Limited     Partnership     By: OBP
Management II (Bermuda) Limited     Partnership     By: /s/ Jonathan Fleming    
Name:     Jonathan Fleming     Title:         Oxford Bioscience Partners
(Adjunct) II LP     By: OBP Management II L.P.     By: /s/ Jonathan Fleming    
Name:     Jonathan Fleming     Title:         Oxford Bioscience Partners
(GS-Adjunct) II LP     By: OBP Management II L.P.     By: /s/ Jonathan Fleming  
  Name:     Jonathan Fleming     Title:         Oxford Bioscience Partners II
(Annex) LP     By: OBP Management II L.P.     By: /s/ Jonathan Fleming     Name:
    Jonathan Fleming     Title:    

12

      Investors:   Rho Management Trust II     By: Rho Capital Partners, Inc.,
Investment     Advisors     By: /s/ Jeffrey I. Martin     Name: Jeffrey I.
Martin     Title: Attorney In Fact

13

      Investors:   S.R. One Limited     By: /s/ Donald F. Parman     Name:
Donald F. Parman     Title: Vice President & Secretary

      Investors: Venrock Associates } By: /s/ Anthony B. Evnin Name: Anthony B.
Evnin } Title: General Partner } Venrock Associates II, L.P. By: /s/ Anthony B.
Evnin Name: Anthony B. Evnin } Title: General Partner } Venrock Entrepreneuers
Fund, L.P. By: /s/ Anthony B. Evnin Name: Anthony B. Evnin Title: Member
Investors: Venrock Associates     By: /s/ Anthony B. Evnin     Name:     Anthony
B. Evnin     Title: General Partner     Venrock Associates II, L.P.     By: /s/
Anthony B. Evnin     Name:     Anthony B. Evnin     Title: General Partner    
Venrock Entrepreneuers Fund, L.P.     By: /s/ Anthony B. Evnin     Name:    
Anthony B. Evnin     Title: Member

14